DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sinha et al., US Patent Application Publication No. 2019/0041829 (published February 7, 2019, hereinafter SINHA).

As per claim 1, SINHA teaches of a system for maintaining environmental health and safety compliance in an edifice (see par. 2-3: the building management system (BMS) facilitates communication between components of the system to determine the health of devices on the system, as well as the health of the system), wherein the system comprises:
a. at least one computer server (see fig. 3 and par. 63 and 72: BMS controller includes one or more computer servers, supervisory controllers/servers, subsystem and component controllers/servers, etc.);
b. a plurality of sensors in the edifice (see par. 3, and 46: BMS interfaces with a variety of sensors in an effort to capture environmental data for analysis), wherein the sensors register 
c. a plurality of controllers in the edifice, wherein the controllers operate the functioning of devices , mechanisms and structures in the edifice (see fig. 2-4, and par. 3-5 and 57: the system host a plurality of controllers for interfacing with the BMS, including elements of the system (e.g., AHU controllers), node control (e.g., supervisory controllers) and device controllers (e.g., HVAC controllers)), wherein the controllers receive from the computer server instructions to operate the functioning of devices, mechanisms and structures in the edifice (see fig. 3-4 and 6, par. 3, 6, 42 and 63: BMS controller both capture environmental data from component/subsystem controllers, as well as transmit control data to the [same] intermediary controllers in an effort to maintain the health of the system);
wherein the computer server is programmed to generate instructions based on the received sensor records of the registers of environmental measures and functioning parameters of devices, mechanism and structures of the edifice (see 115-118: health token analyzer uses captured environmental data to analyze the health conditions of determined nodes and/or sections of the system, wherein based on the stored/captured data the system is capable of determining the “sickness” of relative components/areas of 
	
	
As per claim 2, SINHA further teaches of the system of Claim 1, wherein the computer server is programmed to send instructions to the controllers, wherein the controllers actuate to operate the devices, structures and mechanisms of the edifice in compliance with environmental and safety regulations (see par. 66, 74 and 82: the BMS controller work in concert with system controllers (e.g., component, operational and subsystem controllers) to optimize building performance (e.g., efficiency, energy, safety) based on the environmental input).

As per claim 3, SINHA further teaches of the system of Claim 1, wherein the computer server communicates with the sensors and controllers by means of the Internet of things (IOT) (see par. 96: The system nodes use IOT devices as a means of sending messages and communication with server/controllers within the system).

As per claim 4, SINHA further teaches of the system of Claim 1, wherein the computer server communicates to human operators deviations from a predetermined baseline of sensor registers of environmental and safety measures in the edifice (see 82-84: the system responses to detected and/or diagnosed faults (e.g., operations or system conditions falling out of predetermined operating standards or conditions) by relaying alert messages to users), and deviations from a predetermined baseline of sensor registers of functioning parameters of devices, mechanisms and structures in the edifice, wherein the predetermined baselines are in a range acceptable within environmental and safety regulations (see par. 82-84: during operations, sensors monitor both working devices and environmental conditions to ensure that normalized operations are maintained (e.g., devices are functioning within working ranges and environmental threshold limits are not exceeded), whereby the integrated control layer further checks that [predetermined] operational constraints are properly maintained and functioning within set ranges, in an effort to maintain safety protocols and ensure environmental conditions are within device/environmental limits, and as a result, send health messages to the BMS when exceeded limits are experienced, resulting in updating “sick node” conditions and modifying operations to address conditions).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lerick et al., US Patent Application Publication 2016/0117785 focuses on a BMS system and method which analyzes building operating and component conditions based on queried component information; Kim, US Patent Application Publication No. 2019/0081503, uses an IoT smart system to evaluate and control [power] components in a system; and Prokhorov et al., “Intelligent Multi-Service Platform for Building Management”, uses an intelligent BMS to manage and optimize operational services in a building/office environment. The balance .

Conclusion
The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/Kelvin Booker/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119